DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 8 and 15 (see Remarks pages 6-10 filed on 06/14/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Imai (US 2020/0142654) discloses printing apparatus comprising: an operation device; a memory storing instructions; and a processor which is capable of executing the instructions causing the printing apparatus to: receive a print job from an external device; store the received print job; receive a change instruction for a print setting for the stored print job from a user by the operation device; execute the stored print job by using the print setting that has been changed in accordance with the received change instruction; manage change history information indicating a content of the change of the print setting; and present a recommended setting that is a print setting determined based on the managed change history information by the operation device upon receipt of the change instruction for the print setting for the stored print job from the user by the operation device, (Para 0022-0154). However, Imai does not disclose in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
Further, the next closest prior art Matysiak et al (US 2019/0306341) discloses controlling functions of a Multi-Function Printer (MFP) by receiving a text or voice message expressed in natural language and received by the one or more servers from a mobile device of the user of the MFP, extracting text data or audio data of the received text or voice message, forwarding the extracted text data or audio data of the received text or voice message to the one or more servers, receiving, from the one or more servers, one or more entities or intents related to the text or voice message based on processing of the text data or audio data by the one or more servers, processing the entities or intents to determine one or more functions related to the text or voice message from the mobile device of the user of the MFP, and performing the determined one or more functions, (Para 0013-0064). However, Matysiak et al does not disclose in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
Finally, the next closest prior art Fukuda et al (US 9870182) discloses information processing apparatus includes circuitry. The circuitry is configured to provide a print setting interface for setting print setting values for various print setting items, acquire, as specific print setting data, a specific print setting item having many print setting values to be set, among the print setting items, and a specific print setting value set for the specific print setting item, acquire a relevant print setting value set for a relevant print setting item associated with the specific print setting item, acquire the specific print setting value associated with the relevant print setting value among print setting values registered in both the specific print setting data and history print setting data that is the print setting values set for the print setting items, and present the acquired specific print setting value in the print setting interface as a candidate for the specific print setting value, (Col. 1-30 lines 1-67). However, Fukuda et al does not disclose in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
Therefore, the prior arts Imai, Matysiak et al and Fukuda et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
	
Regarding independent claim 8, the closest prior art, Imai (US 2020/0142654) discloses printing apparatus comprising: an operation device; a memory storing instructions; and a processor which is capable of executing the instructions causing the printing apparatus to: receive a print job from an external device; store the received print job; receive a change instruction for a print setting for the stored print job from a user by the operation device; execute the stored print job by using the print setting that has been changed in accordance with the received change instruction; manage change history information indicating a content of the change of the print setting; and present a recommended setting that is a print setting determined based on the managed change history information by the operation device upon receipt of the change instruction for the print setting for the stored print job from the user by the operation device, (Para 0022-0154). However, Imai does not disclose in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
Further, the next closest prior art Matysiak et al (US 2019/0306341) discloses controlling functions of a Multi-Function Printer (MFP) by receiving a text or voice message expressed in natural language and received by the one or more servers from a mobile device of the user of the MFP, extracting text data or audio data of the received text or voice message, forwarding the extracted text data or audio data of the received text or voice message to the one or more servers, receiving, from the one or more servers, one or more entities or intents related to the text or voice message based on processing of the text data or audio data by the one or more servers, processing the entities or intents to determine one or more functions related to the text or voice message from the mobile device of the user of the MFP, and performing the determined one or more functions, (Para 0013-0064). However, Matysiak et al does not disclose in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
Finally, the next closest prior art Fukuda et al (US 9870182) discloses information processing apparatus includes circuitry. The circuitry is configured to provide a print setting interface for setting print setting values for various print setting items, acquire, as specific print setting data, a specific print setting item having many print setting values to be set, among the print setting items, and a specific print setting value set for the specific print setting item, acquire a relevant print setting value set for a relevant print setting item associated with the specific print setting item, acquire the specific print setting value associated with the relevant print setting value among print setting values registered in both the specific print setting data and history print setting data that is the print setting values set for the print setting items, and present the acquired specific print setting value in the print setting interface as a candidate for the specific print setting value, (Col. 1-30 lines 1-67). However, Fukuda et al does not disclose in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
Therefore, the prior arts Imai, Matysiak et al and Fukuda et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”

Regarding independent claim 15, the closest prior art, Imai (US 2020/0142654) discloses printing apparatus comprising: an operation device; a memory storing instructions; and a processor which is capable of executing the instructions causing the printing apparatus to: receive a print job from an external device; store the received print job; receive a change instruction for a print setting for the stored print job from a user by the operation device; execute the stored print job by using the print setting that has been changed in accordance with the received change instruction; manage change history information indicating a content of the change of the print setting; and present a recommended setting that is a print setting determined based on the managed change history information by the operation device upon receipt of the change instruction for the print setting for the stored print job from the user by the operation device, (Para 0022-0154). However, Imai does not disclose in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
Further, the next closest prior art Matysiak et al (US 2019/0306341) discloses controlling functions of a Multi-Function Printer (MFP) by receiving a text or voice message expressed in natural language and received by the one or more servers from a mobile device of the user of the MFP, extracting text data or audio data of the received text or voice message, forwarding the extracted text data or audio data of the received text or voice message to the one or more servers, receiving, from the one or more servers, one or more entities or intents related to the text or voice message based on processing of the text data or audio data by the one or more servers, processing the entities or intents to determine one or more functions related to the text or voice message from the mobile device of the user of the MFP, and performing the determined one or more functions, (Para 0013-0064). However, Matysiak et al does not disclose in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
Finally, the next closest prior art Fukuda et al (US 9870182) discloses information processing apparatus includes circuitry. The circuitry is configured to provide a print setting interface for setting print setting values for various print setting items, acquire, as specific print setting data, a specific print setting item having many print setting values to be set, among the print setting items, and a specific print setting value set for the specific print setting item, acquire a relevant print setting value set for a relevant print setting item associated with the specific print setting item, acquire the specific print setting value associated with the relevant print setting value among print setting values registered in both the specific print setting data and history print setting data that is the print setting values set for the print setting items, and present the acquired specific print setting value in the print setting interface as a candidate for the specific print setting value, (Col. 1-30 lines 1-67). However, Fukuda et al does not disclose in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”
Therefore, the prior arts Imai, Matysiak et al and Fukuda et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “determining if the print job requires a user activity analysis based on the source application and the source job data type, wherein if it is determined that the user activity analysis is required, request a user-activity machine-learning model to provide user activity analysis data; establishing a relation between the print job and the user activity analysis data to generate input information to a job-data classification machine-learning model, wherein the job-data classification machine-learning model provides print job data classification details as input information to a print setting recommendation machine-learning model, the print setting recommendation machine-learning model processes the received print job data classification details and outputs a print setting recommendation; and applying the print setting recommendation to the print job and process the print job on the image processing device.”

Dependent claims 2-7 and 9-14 are allowed because of their dependency to claims 1, 8 and 15 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677